Citation Nr: 1030241	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-03 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. In October 2009, the Board remanded the case to 
the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

In his June 2009 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge.  In September 
2009, the Veteran withdrew his request for such hearing.  As no 
further communication from the Veteran with regard to a hearing 
has been received, the Board considers his request for a hearing 
to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), 
(e) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board finds 
that another remand is necessary in this case.  In October 2009, 
the Board remanded the appeal so that a VA examination could be 
scheduled.  A VA audiological examination was performed in March 
2010; however, the Board's review of the report reveals that the 
examination is not adequate for rating purposes.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the 
Board observes that the VA examiner states in her opinion that 
there are no complaints of hearing loss, ear trauma, or tinnitus 
in the claims file.  However, this statement is patently 
incorrect.  VA treatment records in the claims file include 
several entries referable to hearing loss and tinnitus.  Further, 
the examiner failed to address the Veteran's reports, documented 
in the claims file, of noise exposure from machine guns and 
explosions during training.  For these reasons, the Board 
determines that the March 2010 VA examination is inadequate and 
another examination should be scheduled.

Additionally, the Board notes that the Veteran has received 
treatment at the Cleveland VA facility in the past, but the most 
recent VA treatment record is dated in September 2003.  
Therefore, any additional VA treatment records for the Veteran 
dated from September 2003 onward should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Request any additional VA treatment 
records for the Veteran dated from 
September 2003 onward from the VA facility 
in Cleveland.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	Schedule the Veteran for a VA audiological 
examination in order to ascertain the 
existence and etiology of his current 
bilateral hearing loss and tinnitus.  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of 
the Veteran, the examiner should respond 
to the following:

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's bilateral hearing loss 
and/or tinnitus are related to in-service 
noise exposure or are otherwise related to 
his military service? 

A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion, including any 
treatment for hearing disorders reported 
in the medical evidence, as well as any 
references to noise exposure expressed by 
the Veteran.  Additionally, the examiner 
is advised that the mere lack of evidence 
of hearing loss during service or at 
separation is not sufficient grounds for a 
negative opinion.  

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated, 
to include all evidence received since the 
May 2010 supplemental statement of the 
case.  If any claim remains denied, the 
Veteran and his representative, of any, 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



